Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 13-20, 23-25 and 28-32 are currently under examination, wherein claims 13 and 23 have been amended and claims 28-32 have been newly added in applicant’s reply filed on February 23rd, 2021.  Applicant’s election of Invention I, Claims 13-20 and 23-25, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 21, 22, 26 and 27, has been withdrawn by the applicant in the same reply.
Election by Original Presentation
2.	Newly submitted claims 28-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new and original Inventions are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 
Since applicant has elected without traverse the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN (101641456 A).
	With respect to claims 13-20 and 23-25, CN (‘456 A) discloses a vehicle comprising a structural or safety part comprising a tempered and coated steel sheet comprising by mass 0.05-0.30% C, 0.6-2.0% Si, 0.5-3.5% Mn, 0.01-0.06% Al, 0.003-0.100% P, 0.01% or less S, 0.01-0.10% Nb and a balance of Fe and inevitable impurities wherein the steel sheet has a ultimate tensile strength above 800 MPa; a total elongation above 12%; and a microstructure comprising by area fractions more than 20% ferrite, more than 10% tempered martensite, tempered bainite and bainite in total, more than 90% ferrite, tempered martensite, tempered bainite and bainite in total (e.g. 20-30% ferrite, 50-60% tempered bainite and 10-20% tempered martensite) and less .



Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 13-20 and 23-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-20 and 23-25 of copending Application No. 16/467,643 (PG PUB 2019/0338388 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 13-20 and 23-25 of the copending application disclose a tempered and coated steel sheet, which is the same or obvious from the claimed tempered and coated steel sheet of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/2/2021